Citation Nr: 1338118	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1975 to April 9, 1976.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Roanoke, Virginia.  

In a December 2011 decision, the Board dismissed the appeal with respect to the claim of entitlement to an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia.  In its decision, the Board found that an August 1998 rating decision awarding service connection for schizophrenia and assigning an effective date was final.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  

The appellant appealed the Board's December 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court held that the Board's December 2011 decision was clearly erroneous as to its finding regarding finality of the August 1998 rating decision, although it held that a subsequent rating action assigning an earlier effective date of January 27, 1994, for the award of service connection for schizophrenia had become final.  Thus, the Court held that the appellant's "only avenue for obtaining an earlier effective date is a request for revision of a prior decision based on clear and unmistakable error."  Memorandum decision, footnote 3.  

The Court further held that the Board's December 2011 decision had failed to consider whether an allegation of clear and unmistakable error in an October 1976 rating decision which denied service connection for schizophrenia had been pled with specificity.  After reaching this finding, the Court vacated the Board's December 2011 decision and remanded the matter for readjudication.  On remand, the Court ordered the Board:  (1) to consider whether an October 1976 rating decision denying service connection for schizophrenia was subsumed by a February 1979 Board decision; (2) "[i]f the Board finds subsumption, then it should evaluate whether [an April 2003 statement from the appellant] raises the issue of clear and unmistakable error regarding the February 1979 Board decision;" (3) "[i]f the Board does not find subsumption, then it should proceed with the same evaluation regarding the October 1976 regional office decision;" and (4) finally, "[t]he Board should consider whether VA misstated the result of the February 1976 Navy Medical Board report regarding whether [the appellant's] mental disease was aggravated by service and, if so, the impact of such error.

In light of the holdings in the Court's March 2013 memorandum decision and the evidence of record, the Board has recharacterized the issue on appeal as set forth on the cover page of this decision.  As set forth in more detail below, the Board has determined in this decision that the appellant has effectively submitted a motion for revision of a February 1979 Board decision on the grounds of clear and unmistakable error.  Given the procedural history of this case, including the litigation before the Court, the Board concludes that a separate docket number is not warranted on such CUE motion.  38 C.F.R. § 20.1405(a) (2013) ("Where an appeal is pending on the same underlying issue at the time a [CUE] motion is received, the motion and the appeal may be consolidated under the same docket number and disposed of as part of the same proceeding).  In light of the favorable decision below, it is clear that no prejudice has resulted from the Board's actions in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that in September 2013, the appellant contacted the Board by telephone to advise that he had no further argument or evidence to submit following the Court's decision.  He was assured that his case would be forwarded to his representative for their written presentation on his behalf.  A review of the appellant's Virtual VA file indicates that those written arguments were received by the Board later in September 2013 and were duly considered in rendering this decision.  


FINDINGS OF FACT

1.  In June 1976, within one year of his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for schizophrenia.  

2.  In an October 1976 rating decision, the RO denied the appellant's claim of service connection for schizophrenia.  

3.  The appellant duly appealed the October 1976 rating decision and it was thereafter subsumed by a February 1979 Board decision which also denied service connection for schizophrenia.  

4.  The Board's February 1979 decision failed to apply the correct law and evidentiary standard to the available evidence; application of the correct law and evidentiary standard to the evidence then of record compels the conclusion that service connection for schizophrenia would have been granted in the February 1979 Board decision but for the error.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the February 1979 Board decision denying entitlement to service connection for schizophrenia has been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1405 (2013).

2.  The criteria for an effective date of April 9, 1976, for the award of service connection for schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.1406 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.  

Alternatively, the Board observes that the VCAA is not applicable to claims of clear and unmistakable error, since such claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Given the nature of the issue on appeal and the basis for the conclusions below, the Board finds that the VCAA is not applicable to this case.  


Background

In pertinent part, the appellant's service treatment records show that at his December 1975 naval enlistment medical examination, psychiatric evaluation was normal.  On a report of medical history completed in connection with that examination, the appellant denied having or ever having had nervous trouble of any sort.  He did report a history of having seen a psychologist at school due to cutting classes.  The examiner, however, noted that this was not considered disabling.  

Approximately three weeks after entering active duty, the appellant was admitted to a naval hospital after exhibiting paranoid delusions.  The appellant was noted to have no previous personal history of overt nervous and mental disease.  On examination, he described auditory hallucinations and delusions.  Psychological testing was consistent with a diagnosis of schizophrenia.  A conference of staff psychiatrists reviewed the case and agreed that the appellant exhibited a serious mental illness which precluded him from rendering further useful service.  The final diagnosis was schizophrenia, undifferentiated type, EPTE [existed prior to entry].  It was noted that the appellant's precipitating stress had been mild, routine military duties and that his predisposition was a pre-service history of drug abuse.  

A February 1976 Navy Medical Board report notes a final diagnosis of "Schizophrenia, Undifferentiated Type, In Partial Remission, EPTE."  Section 13 of the Navy Medical Board report, the section for identifying the "Origin of Condition," reflects an "X" next to the box "EPTE-Aggravated by Service."  The report was signed by three officers of the Navy Medical Corps and sent to the Office of Naval Disability Evaluation, where the disposition of the medical board was approved.

In June 1976, following his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for paranoid schizophrenia.  In an attached statement, the appellant indicated that it was his belief that his mental disability had been aggravated by service.  

Records received in connection with the claim include VA clinical records showing that the appellant had been hospitalized in June 1976 for treatment of schizophrenia.  It was also noted that the appellant had admitted to ingesting PCP.  The final diagnoses were schizophrenia, chronic undifferentiated type, and drug dependency. 

In an October 1976 rating decision, the RO denied the appellant's claim, finding that the appellant's paranoid schizophrenia had existed prior to service and had not been aggravated therein.  In its decision, the RO incorrectly noted that the Medical Evaluation Board had concluded that the appellant was "suffering from schizophrenia, undifferentiated type; EPTS; not aggravated by service."  Here, the Board observes that in its March 2013 memorandum decision, the Court noted that "[t]his misstatement of the report has persisted ever since."  Memorandum decision at page 2.  

The appellant duly appealed the RO's determination.  In support of his appeal, the appellant submitted a letter from the psychologist who had counseled him in school, prior to service.  The counselor explained that the appellant's preservice in school counseling had been in connection with normal adolescent development arising from a conflict at his home and was not due to serious emotional disturbance nor to unusual behavior or noncoping abilities.  She described the appellant as having been well functioning and well adjusted.  

In March 1978, the Board remanded the matter, noting that the record reflected diagnoses of both schizophrenia and drug abuse.  The Board ordered a period of hospital observation and evaluation for the purpose of determining whether or not he had schizophrenia or whether his psychotic manifestations were on a toxic drug basis.  The Board also ordered the RO to obtain additional service treatment and post service treatment records.  

The record shows that the appellant failed to report for the ordered examination.  Shortly thereafter, however, he visited the RO and explained that he had been hospitalized at the time of the scheduled examination and had been unable to report.  He requested a new appointment.  See December 1978 VA Form 119, Report of Contact.  

Additional clinical records received in support of the claim include subsequent VA clinical records showing continued treatment for schizophrenia through January 1979, including multiple periods of hospitalization.  

In a February 1979 decision, the Board denied service connection for schizophrenia.  In its decision, the Board found that the appellant had failed to report for the scheduled examination without good cause and that the available "medical evidence of record shows clinical information of preservice psychiatric manifestations and reveals that psychotic manifestations noted during service and post service periods of hospitalization were associated with recent PCP ingestion."  The Board concluded that the available record "did not demonstrate a chronic psychosis to have been present or, if present, to have increased in service."  As noted by the Court in its March 2013 memorandum decision, the Board's February 1979 decision is final as judicial review was not available prior to 1988.  See Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The appellant thereafter sought reopening of his claim of service connection for schizophrenia on multiple occasions.  As noted by the Court in its March 2013 memorandum decision, "January of 1994 brought the dawn of a confusing series of adjudications in this case and, as described later, night has not yet fallen on this appeal.  We can only hope that its day has at least reached twilight.  Actions involved in this appeal have variously been termed "reopened claim" and "claim for an earlier effective date" and have resulted in various regional office decisions."  Memorandum decision at page 2.  

Despite the aforementioned confusion, the record establishes in relevant part that in an August 1998 rating decision, the RO ultimately granted service connection for schizophrenia and assigned an initial 100 percent disability rating, effective May 8, 1996.  In its decision, the RO noted that "[s]ervice connection for [s]chizophrenia has been granted because this condition, which existed prior to military service, permanently worsened as a result of service."  The appellant was notified of the RO's determination and his appellate rights in a September 1998 letter.  

In a November 1998 letter, the appellant requested an earlier effective date for the award of service connection, corresponding to the date of onset of his illness in 1976.  Apparently treating the appellant's letter as a freestanding claim, rather than as a notice of disagreement, in a March 2000 rating decision, the RO denied an earlier effective date.  In a written statement received the following month, the appellant disagreed with the RO's determination.  The RO, however, failed to respond.  

In a March 2002 statement, the appellant's representative submitted a statement indicating that the appellant continued to contend that he should be paid retroactively to 1976.  In an attached statement, the appellant indicated that he was requesting a "writ of error or equivalent be made on my recent award (the effective date should be 1976:  date of discharge)."  

In a February 2002 rating decision, the RO awarded an earlier effective date of January 27, 1994, based on a finding of clear an unmistakable error in the August 1998 rating decision.  In a March 2002 letter, the RO notified the appellant of its decision and his appellate rights.  Simultaneously, the RO issued a Statement of the Case addressing the issue of entitlement to an effective date earlier than January 27, 1994.  The appellant did not thereafter perfect an appeal within the applicable time period.  

In April 2003, the appellant submitted to VA a document requesting "de novo" review of the claims folder in order to establish an earlier effective date for his disability compensation, retroactive to 1976, the year of his discharge.  In support of his claim, the appellant included copies of his service treatment records, including a copy of the Medical Board report narrative.  

In July 2005 and July 2008 rating decisions, the RO denied an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia.  The appellant appealed.  

As set forth above, in a December 2011 determination, the Board dismissed the claim, finding that absent an appeal, the August 1998 rating decision granting service connection for schizophrenia and assigning an effective date was final.  

The appellant appealed to the Court.  In its March 2013 memorandum decision, the Court held that the Board's determination that the August 1998 rating decision is final as to the matter of the assignment of an effective date was clearly erroneous.  Rather, the Court held that in light of the procedural history delineated above, it was the February 2002 rating decision which was final with respect to the effective date assigned.  In either event, however, a freestanding claim for an earlier effective date is impermissible.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  

In view of the foregoing, the Court held that the appellant's "only avenue for obtaining an earlier effective date is a request for revision of a prior decision based on clear and unmistakable error."  Memorandum decision, footnote 3.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

In its instructions, the Court directed the Board to consider whether the October 1976 rating decision which denied the appellant's original claim of service connection for schizophrenia had been subsumed by the February 1979 Board decision.  The Court held that "[i]f the Board finds subsumption, then it should evaluate whether the [April 2003] document raises the issue of clear and unmistakable error regarding the February 1979 Board decision."  The Court held that "[i]f the Board does not find subsumption, then it should proceed with the same evaluation regarding the October 1976 regional office decision."  Finally, the Court held that "the Board should consider whether VA misstated the result of the February 1976 Navy Medical Board report regarding whether [the appellant's] mental disease was aggravated by service and, if so, the impact of such error.


Analysis

In this appeal, the appellant seeks an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia.  

In its March 2013 memorandum decision, the Court made clear that because the appellant had failed to appeal VA's decision assigning the current effective date of January 27, 1994, that decision was final and the appellant's only avenue for obtaining an earlier effective date is a request for revision of a prior decision based on clear and unmistakable error.  

For a claim of clear and unmistakable error to be reasonably raised, it must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this case, the Board has carefully reviewed the record, giving a full and sympathetic reading to the appellant's submissions.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Andrews v. Nicholson, 421 F.3d 1278, 1282-83 (C.A.Fed. 2005) ("Although CUE claims must be pled with specificity, Roberson requires the RO and the Board to 'fully and sympathetically' develop a veteran's pro se CUE motion to its optimum before deciding it on the merits.").  

After considering the appellant's submissions in toto, the Board concludes that a CUE claim has been reasonably raised in this case.  As delineated above, in his submissions to VA in connection with his requests for an earlier effective date, the appellant has used terms such as "writ of error or equivalent" and has requested a "de novo" review of the evidence.  He has also repeatedly submitted copies of the February 1976 Navy Medical Board report and noted that the RO had mischaracterized the findings contained therein in denying service connection for schizophrenia.  He has also essentially contended that but for such error, service connection would have been granted from 1976 when he filed his original claim.  

Here the Board notes that when a RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104 (2013); see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).  

Under the circumstances of this case, therefore, the Board concludes that the October 1976 rating decision denying service connection for schizophrenia was subsumed by the February 1979 Board decision and is therefore not the proper subject of a CUE claim.  Given this conclusion, at the direction of the Court, the Board has therefore evaluated whether the appellant's April 2003 statement may be considered a motion to revise the February 1979 Board decision on the grounds of CUE.  Affording the appellant the benefit of the doubt, and reading his pro se submissions sympathetically, the Board accepts his motion to revise the February 1979 Board decision on the grounds of CUE in accordance with 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. § 20.1404 (2013).  

Although the appellant's April 2003 statement does not meet all of the very detailed pleading requirements delineated in section 20.1404, for example by specifically identifying the date of the Board decision being challenged, such is not a fatal flaw here.  Although motions which fail to comply with the specific pleading are generally dismissed without prejudice to refiling, the Board observes that the rules of practice also allow a motion for revision on the grounds of CUE on the Board's own motion.  Given the facts of this case and the litigation before the Court, and in the interests of avoiding a further delay in this longstanding matter, the Board accepts the appellant's motion, specific deficiencies notwithstanding, in lieu of its own motion.  38 C.F.R. § 20.1400 (2013).  

Turning to the merits of the motion, the Board notes that a final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2013); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) (2013); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The law and regulations in effect at the time of the February 1979 Board decision are essentially unchanged from those in existence now, except for renumbering.  In pertinent part, they are as follows:

Service connection is granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 310 (1976) (currently 38 U.S.C.A. § 1110 (West 2002).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1976) (currently 38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due ot the natural progress of the disease.  38 U.S.C. § 353 (1976) (currently 38 U.S.C.A. § 1153 (West 2002).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the U.S. Court of Appeals for the Federal Circuit held that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.  The Federal Circuit's interpretation of 38 U.S.C.A. § 1111 has retroactive effect and failure to consider both prongs of the section 1111 requirement for rebutting the presumption of soundness can serve as the basis for CUE.  See Rivers v. Roadway Express, 511 U.S. 298, 311, 312 (1994).

As set forth above, in its February 1979 decision, the Board denied service connection for schizophrenia on the basis that the record "did not demonstrate a chronic psychosis to have been present or, if present, to have increased in service."  Rather, the Board stated that the medical evidence of record indicated that the appellant's psychotic manifestations noted during service were associated with recent PCP ingestion.  The Board finds that the Board's February 1979 findings are both factually and legally incorrect.  

With respect to factual errors, the Board notes that the appellant's service treatment records are entirely silent for notations of recent drug use, including PCP ingestion.  Additionally, as set forth above, despite the Board's statement that the record did not demonstrate that a chronic psychosis was present in service, the service treatment records do, indeed, contain a clear diagnosis of a psychosis (i.e. schizophrenia), which VA regulations then expressly defined as a chronic disability.  38 C.F.R. § 3.309 (1978).  Moreover, the post-service medical evidence clearly characterized the appellant's schizophrenia as chronic and further established that it persisted after service.  The Board also notes that there were no other psychiatric diagnoses noted in the service treatment records nor was there any indication that the appellant's in-service psychiatric symptomatology was attributable to any other cause, including drug use.  Thus, the Board's characterization of the evidence was erroneous.  

With respect to legal errors, as delineated above, the evidence of record at the time of the February 1979 Board decision included the appellant's December 1975 naval enlistment medical examination which was negative for findings of a psychiatric disability.  Under the applicable legal criteria then in effect, therefore, the appellant was unquestionably entitled to the legal presumption of sound condition at service entrance.  In its February 1979 decision, however, the Board failed to reference the legal presumption of soundness.  

The Board finds that these factual and legal error are outcome determinative.  In that regard, the Board notes that the February 1976 Navy Medical Board report contains a finding to the effect that the appellant's schizophrenia had existed prior to entry.  Even assuming for the sake of argument that this conclusion was sufficient to show that the appellant's schizophrenia had clearly and unmistakably preexisted service, given the additional finding in that report that the appellant's schizophrenia had been aggravated by service, it cannot be said that there was clear and unmistakable evidence that the appellant's schizophrenia had not been aggravated by service under the Wagner standard.  

Indeed, the fact that the appellant's schizophrenia manifested to such a severe degree in service that a lengthy period of hospitalization was required and given the formal finding of aggravation in the Medical Board report, there would have been clear evidence in support of aggravation.  Thus, even had schizophrenia clearly and unmistakable existed prior to service, the burden would have been on VA to establish that the schizophrenia was not aggravated by service.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.  

As noted, however, the record contained no evidence whatsoever upon which to conclude that the appellant's schizophrenia had not been aggravated in service, or that any increase in disability was due to the natural progress of the preexisting condition, much less by a clear and convincing standard.  Rather, the record showed that the appellant had never been diagnosed with schizophrenia prior to service.  In that regard, the record contained a statement from his counselor to the effect that he had been well functioning and well adjusted prior to service.  In addition, the record showed that the appellant's schizophrenia required hospitalization and medication during active duty and that his symptoms continued after service.  Indeed, he retains a diagnosis of schizophrenia to this day, has been rated as 100 percent disabled, and has been adjudicated incompetent to manage his own funds due to his schizophrenia.  Moreover, the finding in the medical board report that the appellant's schizophrenia had been precipitated by his military duties certainly goes against a finding of natural progression.  In sum, the Board finds that the evidence of record was not enough to satisfy VA's heavy burden of rebutting the presumption of soundness under the onerous clear and-unmistakable evidence standard.  

In view of these facts, the Board finds that any finding in the February 1979 decision that the appellant's schizophrenia was not aggravated in service could not supported have been supported by clear and unmistakable evidence that there was no increase in disability during service or that any increase was the result of the natural progression of the disease.  The Board finds that the incorrect recitation of the facts together with the incorrect application of the presumption of soundness was therefore outcome determinative.  In other words, had the clear-and-unmistakable-evidence standard been correctly applied to the actual evidence of record at the time of the February 1979 decision, it would necessarily have resulted in an award of service connection.  

Stated differently, because the presumption of sound condition at entrance to service could not have been rebutted when applying the clear-and-unmistakable evidence standard to the issue of aggravation, the Board would have had to assume as a matter of law that the appellant did not have a pre-existing psychiatric disability when he entered active service.  Wagner, 370 F.3d at 1096.  Thus, service connection should have been considered on the basis of whether or not the appellant's schizophrenia was incurred in service, rather than merely aggravated thereby.  See Wagner, 370 F.3d at 1096.  

In that regard, the evidence before the Board in February 1979 established that the appellant's schizophrenia was first diagnosed in service and persisted thereafter.  Again, VA regulation classified a psychosis as a chronic disability.  38 C.F.R. § 3.309 (1978).  Moreover, a regulation then in effect provided that when a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (1978).  Here, the record did not clearly attribute the appellant's schizophrenia to an intercurrent cause, including drug use.  Under the facts of this case, therefore, service connection for the appellant's schizophrenia would have been warranted had the Board applied the correct evidentiary standard with regard to the presumption of soundness in its February 1979 decision.  In other words, the Board's errors in the February 1979 decision were outcome determinative and service connection would undebatably have been awarded but for the errors described above.  The Board therefore concludes that the February 1979 Board decision denying service connection for schizophrenia must be reversed on the grounds of clear and unmistakable error.  

With respect to the remaining question on appeal, entitlement to an effective date earlier than January 27, 1994, for the award of service connection for schizophrenia, in general, the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  An effective date from the day following the date of separation from service is authorized, however, if the claim is received within one year from separation from service.  38 C.F.R. § 3.400(b)(2) (2013).  

In addition, applicable criteria provide that a decision of the Board that revises a prior Board decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 1406(a) (2013).  

As set forth above, the appellant's original claim of service connection for schizophrenia was received by VA in June 1976, within one year of his separation from active service on April 9, 1976.  In light of the finding of CUE in the February 1979 Board decision denying service connection for schizophrenia, an effective date of April 10, 1976, for the award of service connection for schizophrenia is now warranted.  38 C.F.R. § 3.400(k)(2013) (providing that following revision on the grounds of CUE, the effective date of an award of benefits is the date benefits would have been payable if the corrected decision had been made on the date of the reversed decision).


ORDER

The February 1979 Board decision was clearly and unmistakably erroneous and the decision is revised to reflect an award of service connection for schizophrenia.

An earlier effective date of April 10, 1976, for the award of service connection is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


